Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections

Claims 4, 6-7 and 9-10 are objected to because of the following informalities:  
in line 3 of Claim 4, insert --plurality of-- before “supporting”;
in line 3 of Claim 6, insert --plurality of-- before “linear LED light strips”;
in line 1 of Claim 7, insert --plurality of-- before “linear”;
in line 1 of Claim 9, insert --plurality of-- before “linear”;
in line 1 of Claim 10, insert --plurality of-- before “ultraviolet”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 3, it is not clear what is being set forth by the limitation “an outer side of the circuit board”.
In Claim 5, it is not clear which of inner walls of the box the limitation “the inner wall” in line 2 is attempting to indicate.
Claim 6 recites the limitation "the number" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 10, it is not clear what the limitations “primary optical design” and “secondary optical design” are attempting to set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Felix (20120196011) in view of Maeng (KR20120040581).
As to Claims 1-2, Felix (‘011) discloses a ultraviolet sterilizing box (10), comprising: 
a box (i.e. body/enclosure for chamber 12) (see Figures 1-2B, 4A-4C, 6A-6C, and 8A-8B); 
a circuit board (30, 32), disposed in the box (i.e. body/enclosure for chamber 12) (see entire document, particularly p. 2 [0025]); 5 
a linear LED light strip (814), disposed on one inner wall of the box (see Figures 8A-8B) and electrically connected to the circuit board (30) (see Figure 5B, p. 2 [0025], pp. 2-3 [0028], p. 4 [0044]), wherein the linear LED light strip (814) comprises a plurality of ultraviolet LEDs 10arranged linearly and spacedly (see Figures 8A-8B, p. 5 [0051]); and
a display panel and an indicating light (50), wherein the display panel and the indicating light (50) are disposed on an outer surface of the box (i.e. body/enclosure for chamber 12) (see Figures 1-2A, 4A-4B, and 6A-6B) and electrically connected to the circuit board (30, 32) (see steps 506, 514, 522 - see Figure 5A).
Felix (‘011) does not appear to specifically teach that the rotary ultraviolet sterilizing box is also comprised of a rotary plate structure, comprising a motor and a carrier plate, wherein the motor is disposed on a bottom of the box and electrically connected to the circuit board, and the carrier plate is disposed in the box and driven by the motor to rotate.
It was known in the art before the effective filing date of the claimed invention to provide a rotary plate structure comprised of a motor and a carrier plate in a ultraviolet sterilizing box. Maeng (‘581) discloses a rotary ultraviolet sterilizing box (100), comprising: 
a box (10); 
a circuit board disposed in the box (10) (see English translation, p. 3 lines 7-9 particularly line 8); 
a rotary plate structure, comprising a motor (93) and a carrier plate (90), wherein the motor (93) is disposed on a bottom of the box (10) (see Figure 5) and electrically connected to the circuit board, and the carrier plate (90) is disposed in the box (10) and driven by the motor (93) to rotate (see Figure 5); 5and 
a ultraviolet light source (91) comprising a plurality of UV light emitting devices (see English translation, p. 2 – 3rd - 7th lines from the bottom),
in order to accommodate and rotate items/objects being treated within the box 360 degrees so as to ensure complete exposure and treatment (see English treatment, p. 2 – 10th – 11th lines from the bottom).
 It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a rotary plate structure comprised of a motor and a carrier plate in the ultraviolet sterilizing box of Felix in order to accommodate the item within the box and to enable rotation for complete exposure and treatment of the item as shown by Maeng.
As to Claim 3, neither Felix (‘011) nor Maeng (‘581) appears to specifically teach that the circuit board is disposed on the bottom of the box or that the box further comprises a lid covering an outer side of the circuit board, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide the circuit board in any location within the box such as on the bottom of the box as a known alternate configuration and to provide a lid to cover an outer side of the circuit board in the rotary ultraviolet sterilizing box of Felix as modified by Maeng in order to provide ease of access to the circuit board for maintenance and/or replacement during the lifetime of the rotary ultraviolet sterilizing box. Only the expected results would be attained.
As to Claim 5, Felix (‘011) discloses that the ultraviolet sterilizing box further comprises a reflective film attached to the inner wall of the box (see entire document, particularly p. 2 [0023]).
Maeng (‘581) also discloses that the ultraviolet sterilizing box (10) further comprises a reflective film attached to the inner wall of the box (see English translation, p. 3 – last 3 lines).
As to Claims 6-7 and 9, while Felix (‘011) discloses that the ultraviolet sterilizing box includes a plurality of linear LED light strips (814) comprised of a first linear LED light strip disposed on an inner side surface of the box (i.e. on the left side/wall of the box - see Figures 8A-8B) and a second linear LED strip (814) disposed on inner top surface of the box (i.e. top inner surface of the box – see Figures 8A-8B) such that the plurality of linear LED light strips (814) are arranged in an L-shape (see Figures 8A-8B) and are separated and disconnected from each other (see Figures 8A-8B), neither Felix (‘011) nor Maeng (‘581) appears to specifically teach that a third linear LED light strip is disposed on an inner bottom surface of the box. However, it would have been obvious and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional linear LED light strips disposed in other locations/surfaces of the box such as a third linear LED light strip disposed on an inner bottom surface of the box in the rotary ultraviolet sterilizing box of Felix as modified by Maeng in order to ensure even and complete exposure of entirety of the item/object under treatment including the bottom surface/portion of the item/object under treatment. Only the expected results would be attained.
As to Claim 8, Maeng (‘581) discloses that the box (10) further comprises a micro switch (60) disposed therein and electrically connected to the circuit board (see English translation, p. 3 lines 12-14).
As to Claim 10, Felix (‘011) discloses that the plurality of ultraviolet LEDs (814) comprise a primary optical design (i.e. one of the two 814) and a secondary optical design (i.e. the other of the two 814). 
Thus, Claims 1-2 and 5-10 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Felix (‘011) and Maeng (‘581).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Felix (20120196011) in view of Maeng (KR20120040581) as applied to claim 1 above, and further in view of Pressouyre (FR2663110).
Felix (‘011) and Maeng (‘581) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 130.
Neither Felix (‘011) nor Maeng (‘581) appears to specifically teach that the carrier plate comprises a plurality of supporting ribs and a plurality of hollow portions are disposed between the plurality of supporting ribs.
It was known in the art before the effective filing date of the claimed invention to provide a plurality of supporting ribs and a plurality of hollow portions disposed between the plurality of supporting ribs for a carrier plate. Pressouyre (‘110) discloses a rotary box (1) comprised of: 
a box (2); and
a rotary plate structure comprising a carrier plate (6);
wherein the carrier plate (6) comprises a plurality of supporting ribs (10) and a plurality of hollow portions disposed between the plurality of supporting ribs (10) (see Figure, English translation p. 2 – 19th – 22th lines from the bottom);
in order to provide a variation in angles of incidence and reflection so as to enhance the allow emitted waves to sweep over the entirety of the item/object being treated in the box (see p. 2 – 14th – 18th lines from the bottom).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a rotary plate structure, comprising a motor and a carrier plate where the motor is disposed on a bottom of the box in the rotary ultraviolet sterilizing box of Felix as modified by Maeng in order to ensure complete exposure and treatment of items/objects within the box as shown by Pressouyre.
Thus, Claim 4 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Felix (‘011), Maeng (‘581) and Pressouyre (‘110).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 9791206, 20020122743, 20210338864, 11007292, WO2018048116.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799